     Case 2:20-cv-02319-APG-NJK Document 3 Filed 12/23/20 Page 1 of 3



1                                 UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3     ROBERT J. DILLON,                                          Case No. 2:20-cv-02319-APG-NJK
4                                               Plaintiff                      ORDER
5            v.
6     CORRECTION CORPORATION OF
      AMERICA, et al.,
7
                                             Defendants
8
9
     I.     DISCUSSION
10
            On December 22, 2020, Plaintiff, an inmate in the custody of the Nevada Southern
11
     Detention Center (“NSDC”), submitted a civil rights complaint under 42 U.S.C. § 1983, Docket
12
     No. 1-1. Plaintiff has neither paid the full $402 filing fee for this matter nor filed an application
13
     to proceed in forma pauperis.
14
            Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin a civil
15
     action in this Court may apply to proceed in forma pauperis in order to file the civil action without
16
     prepaying the full $402 filing fee. To apply for in forma pauperis status, the inmate must submit
17
     all three of the following documents to the Court:
18
            (1) a completed Application to Proceed in Forma Pauperis for Inmate, this Court’s
19
            approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),
20
            (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
21
            (i.e. page 4 of this Court’s approved form), and
22
            (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
23
     six-month period.
24
            The Court will grant Plaintiff a one-time opportunity to file a fully complete application
25
     to proceed in forma pauperis containing all three of the required documents, or in the alternative,
26
     pay the full $402 filing fee for this action on or before February 22, 2021. Absent unusual
27
     circumstances, the Court will not grant any further extensions of time.
28
            If Plaintiff is unable to file a fully complete application to proceed in forma pauperis with
     Case 2:20-cv-02319-APG-NJK Document 3 Filed 12/23/20 Page 2 of 3



1    all three required documents or pay the full $402 filing fee on or before February 22, 2021, this
2    case will be subject to dismissal without prejudice for Plaintiff to file a new case with the Court
3    when Plaintiff is either able to acquire all three of the documents needed to file a fully complete
4    application to proceed in forma pauperis or pays the full $402 filing fee.
5           A dismissal without prejudice means Plaintiff does not give up the right to refile the case
6    with the Court, under a new case number, when Plaintiff has all three documents needed to submit
7    with an application to proceed in forma pauperis. Alternatively, Plaintiff may choose not to file
8    an application to proceed in forma pauperis and instead pay the full filing fee of $402 on or before
9    February 22, 2021 to proceed with this case.
10          The Court will retain Plaintiff’s civil rights complaint, Docket No. 1-1, but the Court will
11   not file the complaint unless and until Plaintiff timely files a fully complete application to proceed
12   in forma pauperis with all three documents or pays the full $402 filing fee.
13   II.    CONCLUSION
14          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send Plaintiff
15   the approved form application to proceed in forma pauperis by an inmate, as well as the document
16   entitled information and instructions for filing an in forma pauperis application.
17          IT IS FURTHER ORDERED that on or before February 22, 2021, Plaintiff will either
18   pay the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52
19   administrative fee) or file with the Court:
20          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s
21          approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page
22          3),
23          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
24          (i.e. page 4 of this Court’s approved form), and
25          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
26   six-month period.
27          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to
28   proceed in forma pauperis with all three documents or pay the full $402 filing fee for a civil action



                                                     -2-
     Case 2:20-cv-02319-APG-NJK Document 3 Filed 12/23/20 Page 3 of 3



1    on or before February 22, 2021, this case will be subject to dismissal without prejudice for
2    Plaintiff to refile the case with the Court, under a new case number, when Plaintiff has all three
3    documents needed to file a complete application to proceed in forma pauperis or pays the full $402
4    filing fee.
5            IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint, Docket
6    No. 1, but will not file it at this time.
7            IT IS SO ORDERED.
8            DATED: December 23, 2020
9
10                                                NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -3-
